Citation Nr: 0913943	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-30 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for joint aches.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sleep disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.

5.  Entitlement to service connection for joint aches, to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for a dental disability 
including periodontal disease, for the purpose of obtaining 
VA outpatient dental treatment.

10.  Entitlement to service connection for a bilateral knee 
disability.

11.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

12.  Entitlement to service connection for gastrointestinal 
symptoms, to include as due to undiagnosed illness.

13.  Entitlement to service connection for muscle pain of the 
upper and lower extremities, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to January 
1971, and from November 1990 to July 1991, including service 
in Southwest Asia from January 22, 1991 to July 3, 1991, with 
additional service in the United States Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from October 2003 and January 2004 decisions by the RO 
in Houston, Texas.  The Veteran testified before the 
undersigned Acting Veterans Law Judge at a Videoconference 
hearing in January 2009.  A transcript of this proceeding is 
associated with the claims file.

The issues of service connection for a neck disability and a 
bilateral knee disability, and service connection for joint 
aches, fatigue, a sleep disorder, headaches, gastrointestinal 
symptoms, and muscle pain of the upper and lower extremities, 
including as due to an undiagnosed disability, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The unappealed December 1994 RO decision, which denied 
the claims of entitlement to service connection for joint 
aches, fatigue, a sleep disorder, and a neck disability, is 
final.

2.  The evidence received since the December 1994 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for joint aches, fatigue, a 
sleep disorder, and a neck disability, and raises a 
reasonable possibility of substantiating the claims.

3.  The Veteran was discharged from active duty service in 
July 1991.  His claim for service connection for a dental 
disorder was submitted in 2003.  Dental trauma or the 
residuals thereof have not been demonstrated.  

4.  The Veteran's certificate of discharge or release bears a 
certification that he was not provided a complete dental 
examination and all appropriate dental treatment within 90 
days prior to his discharge or release.

5.  There is no evidence that the Veteran was provided 
written notice of the eligibility requirements for VA 
outpatient dental treatment at the time of his discharge.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for joint aches, 
fatigue, a sleep disorder, and a neck disability. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  The veteran is eligible for VA outpatient dental 
treatment on a one-time completion basis.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2008, and as revised 
on October 8, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination with respect to the 
claim for VA outpatient dental treatment on a one-time 
completion basis, and regarding whether new and material 
evidence has been submitted to reopen the claims for service 
connection for joint aches, fatigue, a sleep disorder, and a 
neck disability and the need to remand for additional 
information with regard to the merits of the case, no further 
discussion of VCAA compliance is needed.

Analysis

I.  New and Material Evidence 

In October 2003, the RO denied the request to reopen the 
claims for service connection for joint aches, fatigue, a 
sleep disorder, and a neck disability.  In an October 2008 
supplemental statement of the case, the RO characterized 
these issues as claims for entitlement to service connection.  
Although it is unclear whether the RO has determined that new 
and material evidence has been submitted to reopen these 
previously denied claims, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  The Board does not have jurisdiction to 
consider a claim which has been previously adjudicated unless 
new and material evidence is present, and before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Service connection for joint aches, fatigue, a sleep 
disorder, and a neck disability was previously denied in a 
December 1994 RO decision as the available service treatment 
records did not show any evidence of the claimed conditions, 
and there was no evidence showing a diagnosis of the claimed 
conditions.  Evidence associated with the claims at the time 
of the December 1994 decision included  service treatment 
records dated from 1980 to 1993 and the Veteran's statements.

Since the December 1994 decision additional service treatment 
records dated from 1967 to 1977, private treatment records 
from 1994 to 2003, VA treatment records dated in 2008, 
statements from the Veteran, and the hearing transcript from 
the January 2009 Board hearing have been associated with the 
claims file.  Some of this evidence is neither cumulative nor 
redundant of the evidence previously of record.  The newly 
submitted medical evidence reflects that the Veteran has been 
diagnosed with degenerative changes of the knees, ankles, and 
cervical spine, obstructive sleep apnea, and treated for 
complaints of fatigue.

Furthermore, the evidence relates to an unestablished fact 
necessary to substantiate the claims, namely the existence of 
current disabilities.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claims.  Thus, the Board finds that new and material evidence 
has been submitted, and the claims for service connection for 
joint aches, fatigue, a sleep disorder, and a neck disability 
are reopened.

II.  Dental Disorder 

The Veteran is claiming service connection for a dental 
disorder that he states is the ongoing loss of his teeth due 
to periodontal disease.  At his January 2009 hearing, the 
Veteran testified that his teeth started falling out when he 
was in "KKMC", but he did not receive dental treatment at 
that time.  He said he subsequently underwent periodontal 
surgery.  It is unclear from his testimony where this 
treatment was obtained; i.e., whether he received treatment 
from a private or VA doctor.  He said his teeth are still 
loose.  He has not reported that any teeth were extracted.

Service treatment records dated in early August 1991 reflect 
that the Veteran had chronic generalized periodontitis with 
deep 5+ pockets especially in the molar areas, and bleeding 
upon probing.  It was noted that the Veteran was a reservist 
leaving active duty.  Two weeks later in August 1991, the 
service dental examiner diagnosed severe periodontitis, with 
mobility and deep pockets.  The examiner noted poor oral 
hygiene and explained the periodontitis problem to the 
Veteran, and the threat to his entire dentition.  It was 
noted that the Veteran would be seen at the VA for further 
treatment.

Since the Veteran does not have missing teeth that are not 
replaceable by suitable prosthesis, the Board notes that he 
is claiming service connection for a dental disability, 
periodontal disease, resulting in loss of teeth.  Thus, 
consideration will not be given to 38 C.F.R. § 17.161(a), 
which is only applicable to those veterans who have missing 
teeth that are not replaceable.  See Simington v. West, 11 
Vet. App. 41, 44 (1998).  See 38 C.F.R. § 3.181.

Absent a demonstration of dental trauma, service connection 
for periodontal disease or loss of teeth due to periodontal 
disease may be considered solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  There is no allegation of dental trauma in this 
case.  

The Veteran has not indicated that he lost his teeth as the 
result of combat wounds or other service trauma, and thus 38 
C.F.R. § 17.161(c), regarding dental trauma, is not 
applicable to his claim.  It is also noted that the Veteran 
was not a prisoner of war such that 38 C.F.R. § 17.161(d)(e) 
is not applicable to his claim.  Nor is it shown that the 
Veteran has indicated that his dental disorder is aggravating 
a service connected disability, consequently 38 C.F.R. § 
17.161(g) is not applicable to his claim.  In addition, the 
Veteran's service-connected disabilities are not rated as 100 
percent disabling by schedular evaluation, he is not rated as 
100 percent disabled due to individual unemployability, nor 
is he a Chapter 31 vocational rehabilitation trainee, and 
consequently 38 C.F.R. § 17.161(h)(i) is not applicable to 
his claim.

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if:  (A) They served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 90 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1).

Recently, the time limit for application for treatment was 
extended to 180 days. The final rule implementing this change 
was published on October 8, 2008.  73 Fed. Reg. 58875- 76 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 17.161(b)(1)).  
As this is more favorable to the veteran, this time limit 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

In this case, the Veteran's service treatment records show 
that he received treatment for periodontal disease while on 
active duty.  The record shows that the Veteran applied for 
service connection for a dental disability on August 20, 
2003, over 180 days following his discharge from service in 
July 1991.  Review of the record does not; however, reveal 
any evidence showing that the Veteran signed a certification 
that he was given a written explanation of the eligibility 
requirements for VA outpatient dental treatment.  As such, 
although he is not shown to have applied for dental treatment 
within 180 days of his discharge from service, he is found 
eligible for VA dental treatment on a one-time completion 
basis.  Accordingly, and resolving all reasonable doubt in 
the Veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that eligibility for VA outpatient 
dental (Class II (a)) treatment, on a one-time completion 
basis, is established.  See 38 C.F.R. § 17.161(b)(1).

ORDER

New and material evidence having been received, the claims 
for service connection for joint aches, fatigue, a sleep 
disorder, and a neck disability are reopened.

Service connection for a dental disability for the purpose of 
obtaining VA outpatient dental treatment on a one-time 
completion basis is granted.


REMAND

After a review of the evidence on file, the Board observes 
that additional development is necessary in this case prior 
to adjudication of the claims for service connection for neck 
disability and a bilateral knee disability, and service 
connection for joint aches, fatigue, a sleep disorder, 
headaches, gastrointestinal symptoms, and muscle pain of the 
upper and lower extremities, including as due to an 
undiagnosed disability.

Initially, the Board notes that by statements dated in 
September 2003, March 2004 and at his January 2009 hearing, 
the Veteran reported that he has received VA medical 
treatment for his claimed conditions at the Audie L. Murphy 
VA Medical Center in San Antonio, Texas, and at the VA 
Persian Gulf Family Support Program.  Although the August 
2005 supplemental statement of the case indicated that a 
review of the medical records database from that facility 
revealed no evidence of treatment, the record does not 
reflect that the RO tried to obtain all relevant VA treatment 
records or examination reports dated from July 1991 to the 
present.  Such medical records must be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Moreover, it does not appear that all of the Veteran's 
periods of service have been verified.  The RO should make an 
effort to verify the dates of all of the Veteran's periods of 
active duty for training and inactive duty training from 
Reserve service.  See 38 U.S.C.A. § 101 (2), (24).

During the January 2009 Board hearing, the Veteran and his 
representative contended that some of the service treatment 
records are missing.  The RO should make another attempt to 
obtain any available service treatment records, including 
records from the Veteran's period of service in the Army 
Reserve.  38 U.S.C.A. § 5103A (c)(1).

Also, during the January 2009 hearing, the Veteran reported 
that he had received recent relevant medical treatment from 
Dr. Lopez.  It does not appear that the RO has attempted to 
obtain these private medical records.  The Veteran also 
reported relevant private medical treatment by Dr. Ortega.  
The Board notes that in 2005, the RO previously requested 
private medical records from Dr. Ortega, who did not respond.  
The Board finds that the RO should attempt to obtain these 
private medical records prior to appellate review.  
38 U.S.C.A. § 5103A (b), (c).  The Veteran is advised that he 
may also submit any pertinent medical records that are not 
already on file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and 
obtain verification of the exact dates and 
nature of all of the Veteran's military 
service, including periods of active duty, 
active duty for training, inactive duty 
training, and other National Guard/Reserve 
service.  

2.  Attempt to obtain any additional 
service treatment records, including 
treatment records from the Veteran's 
periods of service in the Army Reserve.  

3.  Ask the Veteran to identify any other 
sources of VA or non-VA medical records 
(which are not already in his claims 
folder) regarding the claimed 
disabilities.  The RO should then obtain 
copies of the related medical records.  In 
particular, the RO should attempt to 
obtain relevant private medical records 
from Drs. Lopez and Ortega.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, review the claims on appeal, 
including all evidence received after the 
supplemental statement of the case.  If 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


